Citation Nr: 1400526	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  04-38 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a uterine fibroid. 

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the U.S. Army from May to October 1982 and additional U.S. Army Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied, in pertinent part, the Veteran's claims of service connection for a uterine fibroid (which the RO characterized as pelvic pain) and for a low back disability (which the RO characterized as low back pain). 

In September 2007, July 2010, May 2012, and July 2013 the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; however, they have been reviewed by the Board and the RO.  
 
In October 2013 the Veteran submitted additional evidence; however in September 2013 she submitted a waiver of review of evidence by the Agency of Original Jurisdiction (AOJ) for future evidence. 

As noted in the July 2013 remand, In March 2013 the Veteran raised issues including, but not limited to, entitlement to pension; and entitlement to service connection for arthritis and depression (based on sexual trauma).  These matters have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In July 2013 the Board remanded in order for the April 2013 supplemental statement of the case (SSOC) to be sent to the appropriate representative.  As the issuance of the April 2013 SSOC to the wrong representative represents a violation of 38 C.F.R. § 19.31(b) and requires correction at the RO/AMC level.  See 38 C.F.R. § 19.9(a).  Instead of sending the April 2013 SSOC to the Veteran's current representative, the AMC  issued a new SSOC in August 2013 that stated that the purpose of the Board remand was "for the purpose of addressing any additional pertinent evidence that have been received, if any, after the April 15, 2013" SSOC.  Thus, the Board finds that the AMC did not comply with the July 2013 remand; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).   

In addition, an October 2013 Report of Contact stated that the Veteran had a medical appointment on October 16, 2013, and she would then submit new evidence.  The Veteran submitted additional evidence on October 22, 2013; however, the newest document was from August 2013.  Thus, on remand the RO should allow the Veteran to submit additional medical evidence.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA outpatient treatment records.   Allow the Veteran to submit or identify any additional outstanding private treatment records. 

2.  The April 15, 2013, Supplemental Statement of the Case must be reissued, with a copy forwarded to the representative listed the title page of this Remand.

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.    






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



